Citation Nr: 0720813	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  06-02 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for a claimed 
respiratory disorder due to asbestos exposure.  

2.  Entitlement to service connection for a claimed low back 
disorder.  

3.  Entitlement to service connection for claimed arthritis 
of the hands, wrists and knees.  

4.  Entitlement to service connection for claimed bilateral 
hearing loss.  

5.  Entitlement to service connection for claimed tinnitus.  






REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the RO.  

The claim of service connection for a hearing loss and 
tinnitus are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  





FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of lung disorder, low back disorder or arthritis of 
the hands, wrists or knees in service or for many years 
thereafter.  

2.  The veteran currently is not shown to have a respiratory 
disorder due to asbestos exposure or other event or incident 
of his period of active service.  

3.  The veteran currently is not shown to have a low back 
condition or arthritis of hands, wrists or knees due to 
injury or other event or incident of his period of active 
service.  



CONCLUSIONS OF LAW

1.  The veteran does not have a respiratory disability 
manifested by asbestosis due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  

2.  The veteran does not have low back disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).  

3.  The veteran does not have a disability manifested by 
arthritis of the hands, wrists or knees due to disease or 
injury that was incurred in or aggravated by service, nor may 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The Board notes that there is no indication from the claims 
file of medical treatment for which the RO has not obtained, 
or made sufficient efforts to obtain, corresponding records.  

While the veteran has reported treatment from a doctor in 
Branson, Missouri in 1986 and 1987, he also indicated that 
the doctor apparently relocated to Iowa and has not been able 
to provide a current address.  

In the absence of an address, the Board finds that any 
further actions to obtain such records would be futile and 
will not remand the case for such further development.  See 
generally Counts v. Brown, 6 Vet. App. 473, 477 (1994) (there 
is no duty to assist when the appellant acknowledges the 
unavailability of records), quoting Porter v. Brown, 5 Vet. 
App. 233, 237 (1993) (VA has no duty to seek to obtain that 
which does not exist).

Moreover, while the veteran has not been afforded VA 
examinations in conjunction with his claims to date, the 
Board has determined that, for reasons described in further 
detail below, such examinations are not "necessary" under 
38 U.S.C.A. § 5103A(d) in this case.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a May 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007) (any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, the RO 
notified the veteran of VA's procedures of assigning 
evaluations and effective dates in a March 2006 letter.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and such 
as arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

At entry into service in December 1967, the veteran reported 
a left thumb fracture in 1965, with no residuals.  He was 
treated for a right hand injury in May 1968 with swelling in 
the right thumb, but the x-ray studies were noted to be 
negative.  

In November 1968, during service, the veteran was seen on one 
occasion for nasal congestion.  The chest x-ray studies from 
December 1969 revealed no significant abnormalities.  

The December 1969 separation examination revealed no 
abnormalities upon clinical evaluation, and audiological 
testing revealed pure tone thresholds between 0 and 10 
decibels at all levels.  The corresponding Report of Medical 
History from the same date indicates a history of a fracture 
of the right thumb that existed prior to service, with some 
swelling; and a left wrist fracture from 1965.  

Subsequent to service, the claims file contains no medical 
documentation confirming treatment for a respiratory disorder 
due to asbestos exposure, a low back disorder or arthritis of 
the hands, wrists or knees, let alone medical evidence 
linking such disorders to service.  

As indicated, the veteran has reported a history of private 
treatment but has not been able to provide an address for the 
doctor who treated him.  He has also denied having any VA 
treatment for the claimed disorders, as indicated in his 
January 2007 hearing testimony.  

To date, the RO has not afforded the veteran fully 
comprehensive VA examinations, with opinions as to the 
etiology of his claimed disorders.  Such opinions are 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no competent evidence linking 
any current respiratory or low back disability or arthritis 
of the hands, wrists or knees to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
VA examinations and corresponding etiology opinions are not 
"necessary" in this case.  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

Currently, the only evidence of record supporting the 
veteran's claims is lay evidence, including the testimony at 
the January 2007 hearing and lay statements received from 
several relatives in July 2004 and April 2005.  

None of these individuals, however, has been shown to possess 
the requisite medical training, expertise, or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, this lay evidence cannot 
constitute competent evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).  

Overall, the preponderance of the evidence is against the 
claims of service connection for a respiratory disorder due 
to asbestos exposure; a low back disorder; and arthritis of 
the hands, wrists and knees; and the appeal in this regard 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a claimed respiratory disorder due to 
asbestos exposure is denied.  

Service connection for a claimed low back disorder is denied.  

Service connection for claimed arthritis of the hands, wrists 
and knees is denied.  



REMAND

As noted by the Court, tinnitus is defined as "a noise in 
the ears, such as ringing, buzzing, roaring, or clicking."  
Charles v. Principi, 16 Vet. App. 370, 374 (2002), citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 
1994).  In Charles, the Court determined the symptoms of 
tinnitus are capable of lay observation rendering a claimant 
competent to speak to continuity of symptomatology.  Id.  

During his January 2007 hearing, the veteran reported having 
a service assignment as a machine gunner and testified that 
his hearing problems and tinnitus "started" at the time 
that he was discharged from service.  By this testimony, he 
has indicated continuous symptoms since service.  

As the veteran's lay contentions of continuity of 
symptomatology constitute competent evidence pursuant to 
Charles, a VA audiological examination addressing this 
claimed disorder is "necessary" under 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The veteran should be afforded a VA 
audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed 
hearing loss and tinnitus.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran 
currently has tinnitus or hearing 
disability that is etiologically related 
to the veteran's period of active 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After completion of the above 
development, the veteran's claim of 
service connection for tinnitus should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


